Citation Nr: 0823362	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  98-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased disability rating for migraine 
headaches, currently evaluated as 30 percent disabling, 
including on the basis of individual unemployability (TDIU) 
pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1985.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 and subsequent rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

The veteran and his spouse testified at a video conference 
hearing before a Veterans Law Judge (VLJ) in January 2002.  
[The VLJ who presided at the hearing is no longer at the 
Board.  In a December 2007 letter, the Board informed the 
veteran of this fact and inquired if he desired another 
hearing.  In a December 2007 response, submitted by his 
attorney, he advised that he did not desire another hearing.]

In a September 2005 decision, the Board denied entitlement to 
a rating in excess of 30 percent for migraine headaches.  In 
an August 2007 Memorandum Decision, the Court vacated the 
Board's decision as to the denial of a rating in excess of 30 
percent for migraine headaches and remanded that matter to 
the Board.  The Court held that the Board had failed to 
address whether the veteran was entitled to a TDIU.  In 
support of its decision, the Court noted that during the 
veteran's January 2002 hearing testimony he maintained that 
he left his job due to pain from his service-connected 
disability.  The Court determined that this testimony 
potentially raised the issue of entitlement to TDIU.  

Given the August 2007 Court decision, the Board finds that it 
has jurisdiction to consider the veteran's possible 
entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of section 3.155(a) has been met 
and VA must consider TDIU); Norris v. West, 12 Vet. App. 413, 
421 (1999).  See also VAOPGCPREC 6-96 (The question of 
entitlement to a TDIU rating based solely upon a disability 
which is the subject of the increased rating claim, may be 
considered a component of the increased rating claim to the 
same extent that the question of extraschedular entitlement 
may be.)  Accordingly, the issue on appeal has been 
recharacterized as listed on the title page.  

The veteran's entitlement to TDIU pursuant to 38 C.F.R. 
§ 4.16(b) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's migraine headaches occur three to four times 
per month and are relieved by medication and bed rest; there 
is no evidence of more frequent and completely prostrating 
and prolonged attacks, or that his attacks produce severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board observes that during the pendency of this appeal 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) [hereinafter VCAA], was 
signed into law.  This liberalizing law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)-(d) (2007).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007).  
[The Board notes that a prior requirement that the claimant 
be requested to provide any evidence in his/her possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).]  

In this case, the initial unfavorable agency of original 
jurisdiction (AOJ) decision was made in April 1998, prior to 
November 9, 2000, the date the VCAA was enacted.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that when a VCAA notice, as required by 38 
U.S.C. § 5103(a), was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 5103(a), 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to subsequent 
VCAA content-complying notice and proper VA process.

The record reflects that the VA has made reasonable efforts 
to notify the veteran and his attorney of the laws and 
regulations governing entitlement to the benefit he seeks and 
the information and evidence needed to substantiate his 
claim.  The veteran was provided copies of rating decisions, 
the statement of the case, numerous supplemental statements 
of the case and various other correspondence from the RO.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
Furthermore, in a January 2004 letter VA provided the veteran 
with another opportunity to submit additional evidence 
concerning his appeal.  Thus, the Board finds that the 
aforementioned correspondence informed the veteran of the 
information and evidence he was responsible for submitting 
and what evidence VA would obtain in order to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for increased rating, but he was not 
provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's claim for increased 
rating, any question about the appropriate effective date to 
be assigned is rendered moot.

Upon review of the August 2006 Appellant's Brief, the Board 
notes that the veteran's attorney did not mention any alleged 
VCAA deficiencies [either as to adequacy of VCAA notice 
furnished by the RO or as to the Board's discussion of the 
adequacy of such notice in its September 2005 decision].  
Specifically, the attorney did not argue that the veteran did 
not receive appropriate notice as contemplated by the Court's 
decision in Pelegrini or Dingess.  The Board believes that if 
any inadequacy had been present, this would have been brought 
to the Court's attention.  See Fugere v. Derwinski, 1 Vet. 
App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court held that for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the DC under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the veteran has not 
been provided notice that satisfies Vazquez.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.".  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).

In this case, the Board points to multiple statements made by 
the veteran during the course of his appeal to demonstrate 
actual knowledge of his awareness of what was necessary to 
substantiate his claim.  For example, in a September 1998 
statement, the veteran indicated:

An evaluation of 10 percent is assigned 
for characteristic prostrating attacks 
averaging one in two months over the last 
several months.  A higher evaluation of 
30 percent is not warranted unless 
evidence demonstrates characteristic 
prostrating attacks occurring on an 
average of once a month over the last 
several months.

		. . . . .

I have monitored the number of weekly 
headaches during April, May, June, and 
July, August and September.  The results 
are as follows:

	April 3, 8, 11, 14, 23, 30
	May 6, 14, 18, 28
	June 5, 6, 9, 24
	July 1, 7, 10, 14, 17, 22, 29, 30
	August 3, 9, 13, 18, 22, 31
September 6 (2 headaches), 7, 10, 
12, 13, 17, 18, 19, 21, 26

Then during his January 2002 hearing, in response to a 
question regarding how often he had prostrating attacks, the 
veteran testified that he "was averaging two to three a week 
at the onset.  Now I average three to six a month."  See 
hearing transcript page 19.  

Finally, in a January 2002 statement, the veteran reported 
that "Dr. Ascherl has stated that there has been an increase 
in frequency of my headaches since I started seeing him in 
1989.  I believe with the rate that they occur I should have 
at least 30% for the headaches alone." 

Through these statements the veteran clearly showed that he 
was aware of what was required to warrant a higher rating - 
namely, evidence showing that the frequency and severity of 
his headaches had increased.  In fact, the veteran quoted DC 
8100 verbatim. 

In addition, although the Court's August 2007 Memorandum 
Decision served to vacate the Board's September 2005 decision 
which denied an increased rating for migraine headaches and 
its legal efficacy, the Board's prior discussion nonetheless 
remains a matter of record, and one which was clearly 
provided to the veteran.  Examination of the now-vacated 
decision reveals that the Board clearly articulated the 
relevant diagnostic code pertaining to migraine headaches and 
discussed the diagnostic code in the context of the evidence 
then of record.  In other words, through the Board's 
September 2005 denial, a reasonable person (i.e., the 
veteran) could be expected to understand what was needed to 
substantiate the claim.  The Board notes that during the 
lengthy appeal period of some ten years the veteran was also 
provided multiple supplemental statements of the case (SSOC) 
which contained the schedular criteria necessary for a higher 
rating for migraine headaches.

The veteran's pertinent medical records have been obtained, 
to the extent available. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The criteria used to evaluate 
the veteran's claim was discussed in multiple SSOCs as well 
as in a now-vacated Board decision in September 2005, and the 
veteran was told why a higher rating was not warranted under 
that criteria.

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Lastly, the Board notes that the veteran's attorney argued 
before the Court that the March 2003 VA examination was 
insufficient with regard to the rating criteria - 
specifically, that the examination failed to discuss the 
appellant's symptoms in terms used by the relevant diagnostic 
code and that it failed to address the veteran's testimony 
regarding the severity of his headaches and his 
unemployability.  This argument was rejected by the Court.  
Lunceford v. Nicholson, No. 05-3064 (August 29, 2007).  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's migraine headaches are currently rated as 30 
percent disabling under DC 8100.  38 C.F.R. § 4.124a, DC 
8100.  Under this code, migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrant a 30 percent rating.  A 
50 percent rating is warranted for migraine headaches with 
very frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  Id.  This is 
the maximum rating available for migraine headaches pursuant 
to DC 8100.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted DC 8100 verbatim but 
did not specifically address the matter of what is a 
prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

Analysis

Initial matter

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's August 2007 decision which vacated 
the Board's September 2005 decision denying a rating in 
excess of 30 percent for migraine headaches and remanded the 
case to the Board for appropriate action consistent with the 
Court's decision.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

However, the Board notes that the Court's August 2007 
decision did not identify any flaw in the September 2005 
decision other than the Board's failure to consider whether 
the veteran's migraine headaches entitled him to a TDIU 
rating.  That is, the Court articulated no basis to question 
the Board's denial of a higher schedular rating (i.e., 
pursuant to DC 8100) for migraine headaches.  Insofar as the 
veteran's entitlement to a TDIU rating pursuant to 38 C.F.R. 
§ 4.16(b), this issue is being remanded.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]; Cerullo v. Derwinski, 1 Vet. App. 295, 200 
(1991) [one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the wasting 
of judicial time and resources"].  The Board is confident 
that if there were other substantive errors in the Board's 
prior decision this would have been brought to the Board's 
attention by the Court for the sake of judicial economy.

Factual Background

Historically, in a February 1986 rating decision, the veteran 
was granted noncompensable service connection for migraine 
headaches.  A September 1995 private physician record by 
A.W.A., M.D., reflects that the veteran had a past history of 
headaches which were described as being mixed, muscular and 
vascular, but had never had a migraine prodrome per se.  
Assessment was history of migraines.  An October 1996 VA 
medical record reflects that the veteran complained of neck 
pain, migraine headaches, left sided, blurry vision and lots 
of stress at work.  Assessment was tension/migraine 
headaches.

In April 1997, the veteran filed a claim for an increased 
evaluation for migraine headaches stating his disability had 
gotten worse.

In an October 1997 letter, the veteran complained of daily 
migraine headaches.  He stated that he gained relief by 
taking medications and laying down in the dark until they 
went away as he was sensitive to light and felt nausea.

On VA examination in November 1997, the veteran stated that 
his headaches began in 1979.  The headaches consisted of pain 
to the left of the cervical spine, radiating to the left 
temporal area and center of the left eye with blurred vision.  
The pain was sometimes throbbing and was always sharp. At 
times he was nauseated and also vomited.  After an episode, 
he would feel wiped out or weakened.  He had been prescribed 
Nabumetone, 500 milligrams, twice a day and Tramadol as 
needed.  If he did not take Nabumetone, he would have two 
headaches a day.  When he took it, he would average two to 
three headaches a month and they were not as severe or sharp.  
He stated that when the headaches occurred, he would have to 
lie down and he was unable to work.  The examiner diagnosed 
migraine headaches.

In April 1998, the RO granted a 10 percent evaluation for 
migraine headaches, effective from April 22, 1997.

An August 1998 VA neurology record reflects that the onset of 
the veteran's headache pains began on his left side, 
pulsating and stabbing.  The veteran stated that the pain 
interfered with his work.  The headaches lasted one to two 
hours. He had photosensitivity, difficulty concentrating, and 
nausea without vomiting.  He stated that medications relieved 
his headache pain.  He was assessed with mixed vascular and 
skeletal headaches.

In an October 1998 letter, the veteran stated he still had a 
few headaches a month unless he took additional medication.

Letters from A.W.A., M. D., dated October 1998, September 
2000 and January 2002, stated that the doctor had treated the 
veteran for migraine headaches and as related to him, the 
veteran's history would suggest that his vascular headaches 
were likely triggered by his cervical disc disease, mixed 
muscular-vascular headaches.

At an October 1998 RO hearing, the veteran testified that he 
had daily chronic pain sometimes associated with migraine 
headaches.  He stated that when his migraines became painful, 
he had to take medications consisting of Tramadol, Extra 
Strength Tylenol and a muscle relaxor.  He would then lie 
down and in about 30 to 45 minutes he would be relieved of 
the pain.  His neurologist had also suggested he take Midrin 
and a nausea pill, Reglan, which he tried, and found that in 
20 minutes to one hour, the migraine went away.  In about an 
hour he could function normally.  He testified that under 
this regimen, he averaged two migraines a week each month.  
Sometimes he had to take the medication a second time.  He 
sometimes felt numb.  The veteran didn't know if it 
interfered with his thinking ability.  On occasion he would 
use cold compresses that also helped.  He testified that when 
he had his migraines, he did not get flashes of light.  He 
said that two years earlier he resigned from his job due to: 
constant pain, attrition, working 30 hours overtime, being 
tired, and essentially being concerned about job related 
hazards.

In a February 1999 letter, the veteran stated that he was 
averaging about two headaches per week.

In a February 2000 letter, the veteran stated that he had 
increased migraine headaches and should be rated higher than 
10 percent.

In the veteran's April 2000 substantive appeal, he stated 
that he was averaging three to six severe headaches per 
month.

At his January 2002 Travel Board hearing before the 
undersigned, the veteran testified that he was averaging 
three to six migraines a month.  He stated that a VA 
neurologist prescribed him three different medications.  At 
the onset of a migraine, he was to take two Ultram tablets, 
Tramadol, two Extra Strength Tylenol, and a Flexeril tablet.  
The veteran testified that he took his medications, went into 
a dark room, and lay down for an hour, maybe two, with a wet 
washcloth over his eyes.  Afterwards, essentially, the pain 
was relieved to a level where he could function.  He stated 
that after lying down, he was sluggish and lethargic and his 
mind felt numb.  It did not hurt as much, but he felt burning 
inside his skull.  It took him a while to get moving but that 
was because his neck and his back were still sore.

The veteran's wife testified that the veteran was an active 
full time college student.  She stated, essentially, that if 
he took his pills and did not lie down, then the headaches 
would not be relieved.  He would have to take the pills a 
second time and then the television and the lights would have 
to be turned off.  He had to sleep for about an hour.  During 
that period he could not drive and there was no way he could 
function.  They were debilitating because he could not 
function when he had to lie down.  His wife stated that he 
didn't focus well mentally for the rest of the day.

When the veteran was asked what he meant by prostrating 
attacks, the veteran stated it's not just a headache, it was 
where sound and light bothered him.  His wife stated that she 
could normally tell because his eyelid drooped and he got 
'ice pick headaches in his cheek' which was a precursor to a 
migraine.  The veteran's neurologist suggested that the 
veteran start right then with the medication regimen.  His 
wife stated, essentially, that the veteran quit his job 
because he was no longer able to physically do his duties as 
an electronic technician because of headaches, lower back 
pain, neck pain and everything else that was going on.

In addition, at the Travel Board hearing, the veteran 
submitted a written statement along with a signed waiver of 
RO initial consideration.  The veteran contended that with 
the rate his headaches occurred, he should have at least 30 
percent for the headaches alone.  The veteran also reiterated 
prior assertions.

In a January 2002 letter, a private Chiropractor stated that 
in November 2000 the veteran presented to his clinic 
complaining of frequent migraine headaches, low back pain 
with right leg numbness and frequent (daily) neck pain.  He 
had seen the veteran for the last fourteen months, providing 
temporary relief.  His opinion was that his condition would 
most likely continue to worsen with advancing age regardless 
of type of treatment or limitation of activity.

In March 2003, the veteran was provided a VA brain and spinal 
cord examination.  The claims file was available and 
reviewed.  The examiner noted that the veteran was diagnosed 
with migraine headaches and occipital neuralgia in December 
1981.  The veteran reported that he had recurrent migraine 
headaches approximately three to four times a month, lasting 
one to two hours.  He testified that this was a decreased 
number of headaches.  He took a combination of Tramadol, 
Tylenol and Flexeril to treat severe migraine headaches.  He 
also took Indocin 75 milligrams, twice daily, and it had 
decreased the number of headaches that occurred.  He denied 
any convulsions or seizures and did not report any dizziness, 
nausea or vomiting with the headaches.

On physical examination, no tumor was present, he had normal 
cerebellar tests, mild nystagmus of the eye.  Funduscopic 
examination of the eyes revealed no increased intracranial 
pressure.  There was no significant problem in the peripheral 
or autonomic systems.  There were no joints affected by the 
migraine headaches.  Eye examination revealed extraocular 
movements were intact, pupils equal and reactive to light and 
accommodation.  The veteran's normal sense of smell and taste 
was not affected.  Diagnosis was mixed migraine and muscular 
vascular headaches, currently under fair control.

In an August 2003 rating decision, the RO granted a 30 
percent evaluation for migraine headaches.

Discussion

As noted, the applicable rating criteria link the disability 
rating for migraine headaches to two elements: severity and 
frequency.  It is not sufficient to demonstrate just the 
existence of a particular frequency of headaches; the 
headaches must be of a specific prostrating character.  
Evaluation and treatment records document consistent reports 
of monthly headaches, but the medical evidence also suggests 
these monthly headaches are not of a completely prostrating 
character and prolonged attacks, sufficient to satisfy an 
increased rating.

As such, the Board finds that the medical evidence does not 
meet the criteria for the higher 50 percent rating as it does 
not reflect that the veteran's migraine headaches are 
frequently occurring, completely prostrating and prolonged 
and result in severe economic inadaptability.  In this 
respect, although the evidence shows that at the recent March 
2003 VA examination the veteran stated his headaches occurred 
approximately three to four times a month, it does not show 
that the headaches occur more frequently or that they are 
always prostrating.  In fact, at that VA examination, the 
veteran stated that his headaches had decreased in frequency.  
Moreover, the veteran has testified that his headaches can be 
fairly effectively controlled and/or effectively relieved 
with the immediate use of prescribed medications and bed rest 
in a dark room.  In addition, the evidence does not show that 
the veteran's migraine headaches are productive of severe 
economic inadaptability.  Indeed, the veteran's wife 
testified that he was an active full time college student.  
Accordingly, the Board cannot conclude that the overall 
disability picture satisfies or more nearly approximates the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  
Therefore, the Board concurs with the RO and finds that the 
veteran's migraine headaches have been properly evaluated as 
30 percent disabling under DC 8100.  38 C.F.R. § 4.124a.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected disability 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2007) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for any of his service-connected disability is in order 
because it presents an exceptional or unusual disability 
picture, he may raise this matter with the RO.


ORDER

Entitlement to an increased disability rating for migraine 
headaches is denied.  




REMAND

The provisions of 38 C.F.R. § 4.16(a) allow for an award of a 
total disability rating for compensation where the schedular 
rating is less than 100 percent, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall beat least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See also 
38 C.F.R. §§ 3.340. 3.341, 4.15 (2007).

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

During the January 2002 hearing the veteran's spouse 
testified that one of the reasons the veteran quit his job 
was because he was no longer able to physically do his duties 
as an electronic technician "because of headaches, lower 
back pain, neck pain and everything else that was going on."  
See hearing transcript page 23.  The Board construes the 
aforementioned testimony as raising a claim of entitlement to 
TDIU pursuant to 38 C.F.R. § 4.16(a) - that is, on the basis 
of all service-connected disabilities.  This issue has not 
been adjudicated by the RO.  [The Board notes that the TDIU 
issue on appeal pertains only to the allegation of 
unemployability due solely to the migraine headaches - the 
increased rating issue currently on appeal (i.e., 38 C.F.R. 
§ 4.16(b)].  Because a grant of TDIU under 38 C.F.R. 
§ 4.16(a) would render moot the TDIU claim on appeal (under 
38 C.F.R. § 4.16(b)), the Board finds that the TDIU claim 
under 38 C.F.R. § 4.16(a) is inextricably intertwined with 
the claim on appeal.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision can not be 
rendered unless both are adjudicated).  Because the TDIU 
claim under 38 C.F.R. § 4.16(a) is inextricably intertwined 
with the TDIU issue on appeal, the case must remanded for 
initial RO adjudication of the TDIU matter under 38 C.F.R. 
§ 4.16(a).  See Huston v. Principi, 18 Vet. App. 395 (2004).

The record reflects that the veteran is service-connected for 
sleep apnea associated with deviated nasal septum (rated 50 
percent disabling), migraine headaches (rated 30 percent 
disabling), duodenal ulcer with gastroesophageal reflux 
disease (rated 10 percent disabling), degenerative disc 
disease of the cervical spine (rated 10 percent disabling), 
degenerative disc disease of the lumbar spine (rated 10 
percent disabling), tinnitus (rated as 10 percent disabling), 
radiculopathy of right upper extremity (rated 10 percent 
disabling), radiculopathy of right lower extremity (rated as 
10 percent disabling), radiculopathy of left lower extremity 
(rated 10 percent disabling), fracture of right fifth finger 
(rated 0 percent disabling), perforations of tympanic 
membranes (rated 0 percent disabling), kidney infection 
(rated 0 percent disabling), and deviated nasal septum (rated 
0 percent disabling).  The combined disability rating is 80 
percent.  So he at least meets the threshold minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

Notwithstanding, the record is void of any medical evidence 
indicating that the veteran is actually unemployable due to 
his service-connected disabilities.  A medical opinion is 
needed to assist in determining whether the veteran is 
unemployable and therefore entitled to a TDIU under 38 C.F.R. 
§ 4.16(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran should for the 
appropriate VA examination(s) to assess 
the current level of disability for his 
respective service-connected 
disabilities.  The claims folder should 
be made available to each examiner for 
review in conjunction with the 
examination.

The examiner(s) must opine as to 
whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it 
is at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate render him 
unable to secure or follow a 
substantially gainful occupation.  All 
findings and conclusions should be set 
forth in a legible report.

2.  Adjudicate the claim of entitlement 
to TDIU pursuant to 38 C.F.R. 
§ 4.16(a).  Thereafter, the veteran and 
his attorney should be provided with 
written notice of the determination and 
they must be provided with notice of 
the appellant's right of appeal.  This 
issue should be returned to the Board 
only if an appeal is timely filed and 
perfected.

If the benefit sought remains denied, 
the veteran and his attorney should be 
provided a supplemental statement of 
the case, which reflects consideration 
of all additional evidence, and the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


